Citation Nr: 0628170	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-44 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral 
sensorineural hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago.  

The veteran did not request a hearing before the Board on his 
December 2004 VA-9 substantive appeal. His representative 
then filed a subsequent VA-9 form stating he did want a 
hearing. An October 2005 report of contact confirmed that the 
veteran does not want a hearing. 

After certification to the Board, additional, non-duplicative 
documents were received in relation to the present appeal. 
Further consideration by the agency of original jurisdiction 
(AOJ) is not needed, however, because the veteran waived 
regional consideration. Accordingly, the matters are properly 
before the Board here.


FINDINGS OF FACT

1. The veteran's bilateral hearing loss was not present 
during service or for decades thereafter, and there is no 
persuasive evidence that shows a causal link between his 
hearing loss and any remote incident of service. 

2. The veteran's tinnitus was not present during service or 
for decades thereafter, and there is no evidence that shows a 
causal link between his claimed tinnitus and any remote 
incident of service. 





CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).

2. Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

The veteran alleges that his current hearing loss and 
tinnitus are the result of his three years of military 
service as an artilleryman exposed to loud firearms with no 
hearing protection. 

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain events during 
service, such as, in this case, exposure to loud noise. See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a). Service 
connection for bilateral sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307, 3.309(a). As will be explained below, no 
legal presumption is applicable here because the earliest 
evidence of the veteran's hearing loss is not until many 
decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's DD-214 confirm that the veteran served in the 
artillery earning a sharpshooter badge, and, thus, was 
probably exposed to excessive noise due to firearms. Despite 
exposure to noise trauma, however, service medical records 
show that at all times examined, notably his enlistment and 
separation examinations, his hearing was within normal range. 
Treatment records from September 1964 to October 1964 show 
complaints of an ear ache and diagnoses of bilateral otitis 
externa ("swimmer's ear") and mild otitis media of the 
right ear. The veteran also self-reported a history of 
running ears as a child and other ear, nose and throat 
problems, but no other medical abnormalities or conditions 
are noted in the records.

The first question that must be addressed is whether 
incurrence of any chronic bilateral ear condition, to include 
bilateral hearing loss and tinnitus, is factually shown 
during service. The Board concludes they are not. Although 
the veteran underwent treatment for bilateral ear problems, 
the veteran was never diagnosed with hearing loss or 
tinnitus. The noted in-service treatment, moreover, occurred 
shortly after enlistment and he was fully able to serve for 
over two more years without any complaints, treatments or 
diagnoses of any ear condition. His entrance and separation 
examinations, as well as an August 1965 annual examination, 
indicate hearing within normal limits with no complaints, 
treatments or diagnoses of tinnitus. His service medical 
records are simply devoid of any findings consistent with 
chronic hearing loss or tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service. The crucial 
inquiry, then, is whether the veteran's current bilateral 
hearing loss and tinnitus are related to his in-service noise 
exposure, ear aches or any other remote incident in service. 
The Board concludes it is not. 

After service, there is no medical evidence suggesting any 
complaints, treatments or diagnoses of any hearing loss or 
tinnitus April 2001, over thirty years later. At that time, 
the veteran complained of "sudden" right ear hearing loss. 
Specifically, the veteran reported that his right ear went 
completely deaf and gradually hearing returned to "about 
50%." Upon examination, his right ear was determined normal 
up to 4000 Hertz, and his left ear was within normal limits 
up to 2000 Hertz. Speech recognition scores were noted to be 
excellent bilaterally. April 2001 outpatient treatment 
records note the veteran's in-service exposure to loud 
artillery, but did not at that time make any definitive 
opinions regarding the etiology of the veteran's sudden 
hearing loss.

The veteran underwent a VA audiological examination in March 
2004. In finding evidence of some high frequency hearing loss 
bilaterally, as well as tinnitus, the examiner opined as 
follows:

Given patient's normal hearing at discharge, veteran's 
current hearing loss is not the result of his time in 
the service. Veteran's tinnitus was not documented in 
his chart at discharge and he reported "no-occasional 
tinnitus" at his 4/27/01 WNT appointment; therefore, 
the tinnitus is not service related. Tinnitus probably 
related to his sudden high-frequency hearing loss.

In rendering his decision, the examiner reviewed the C-file, 
to include the veteran's service medical records.

In contrast, the veteran, in support of his claim, submitted 
a November 2004 audiological examination by private 
audiologist Dr. RCB. In finding mild, sloping to severe, 
bilateral sensorineural hearing loss, Dr. RCB opined as 
follows:

Drawing a definitive conclusion based on the relatively 
limited amount of historical information is difficult. 
However, his hearing loss is generally too severe to be 
attributed to presbyacusis alone based on his age. ...The 
high frequency component of the loss and its severity 
could be due to noise exposure. In fact, the left ear 
shows a noise exposure notch. As for the source of the 
noise causing the noise-induced component of the loss, 
it is at least as probable as any other cause to be due 
to his exposure to very high noise levels during his 
military service. This is especially true in view of the 
reported work history given at the time of this 
evaluation.

The Board does not find the statement by Dr. RCB persuasive. 
Although the Board cannot ignore medical evidence, it can 
discount its relevance. Sanden v. Derwinski, 2 Vet. App. 97 
(1992). Dr. RCB's private medical opinion was done without 
the benefit of review of the C-file, including the March 2004 
VA examiner's opinion, and in reliance of the veteran's self-
reported occupational history. Although the Board is not 
questioning the competence of Dr. RCB, his opinion is not 
entitled to more weight merely because he treated the 
veteran. VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, in 
fact, conflict with such a rule. White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001). 

The actual substance of Dr. RCB's opinion, moreover, is 
speculative at best. Although it is favorable to the 
veteran's claim at first glance, Dr. RCB acknowledges the 
difficulty in ascertaining etiology for hearing loss based on 
limited historical information. Dr. RCB also candidly states 
that the veteran's hearing loss could be associated with 
noise exposure, but the source of that noise exposure could 
be anything, including the veteran's military service. 
Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993). The fact that something is 
a possibility does not mean it is as likely as not the cause 
of the current condition.

The Board also notes that Dr. RCB made no opinion regarding 
the etiology of the veteran's tinnitus nor did he render a 
diagnosis of tinnitus. 

In contrast, the March 2004 VA examiner's opinion is 
compelling. The conclusions are based on specific clinical 
tests and findings, and a complete review of the C-file, 
including the veteran's service medical records and VA 
outpatient records from April 2001. Also compelling, is that 
the VA examiner's diagnoses are not conflicted by the other 
clinical tests of record and is in accord with Dr. RCB's 
findings. Also significant, there is no history of reported 
hearing loss until April 2001, over thirty years after 
service. 

The Board has considered statements from the veteran. 
Although he believes that his hearing disability and tinnitus 
were caused by in-service noise exposure, he is a layman and 
has no competence to offer a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). Regrettably, there simply 
is no persuasive evidence linking his current hearing 
disability to any remote incident of service and indeed no 
evidence linking his tinnitus to service. There is no 
evidence that the veteran ever complained of, was treated 
for, or was diagnosed with hearing loss or tinnitus until 
decades later.
 
The Board concludes service connection must be denied. As 
reflected by the discussion above, the preponderance of the 
evidence is against the veteran's claim. As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for hearing loss and tinnitus must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in February 2004.  That letter advised 
the claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The letter told him to provide any 
relevant information or evidence in his possession. 

The claimant alleges that he has not received proper notice 
because no letter notified him of how all five elements of 
how a service connection claim are determined, specifically 
referencing the elements dealing with rating a disability and 
assigning an effective date to that disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While 
the February 2004 letter did not, in fact, specifically 
identify how disability ratings and effective dates are 
determined, the Board finds the omission to be harmless error 
for the following reasons. In the decision above, the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  See id. 
Additional notice at this point would serve no useful purpose 
and needlessly delay the adjudication of the veteran's 
claims. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The fact is the veteran was afforded a meaningful opportunity 
to participate effectively in the processing of his claims, 
and has in fact provided additional arguments at every stage, 
which is essentially the point of the notice requirement in 
the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The claimant was afforded medical examination to obtain an 
opinion as to whether his bilateral hearing loss and tinnitus 
can be directly attributed to service. Further examination or 
opinion is not needed on these claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the claimant's 
military service. This is discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran. Again, in the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini, 1 Vet. 
App. at 546; Sabonis, 6 Vet. App. at 430. VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case. Therefore, the Board may proceed to consider the 
merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


